Per Curiam,
The question presented by this appeal is whether the widow of. the testator took a fee under the following clause of his will: “And lastly, I give and bequeath unto my beloved wife Margaret all real estate, and all personal property of whatever kind and nature they may be to have and to hold or sell and convey the same at her own will and accord and to pass titals'for the same and have the us of the proceeds thereof during her natural life. And further I do appoint my son Jacob T. Caslow as agent for my wife to act in her place and under her instructions, *71as he may be requested by her, and no further if he shall live that long, if he should be called away she my wife is at liberty to celect a suteable person in his place.” This part of the will was preceded by a direction in relation to the payment of his debts and followed by the attestation clause. There was no gift to any other person and no disposition of a remainder.
It is evident that the testator’s intention was to provide for his wife alone. She was the sole beneficiary under his will and the estate he gave her had all the attributes of absolute ownership. Unless he gave her a fee he died intestate as to the remainder after the expiration of a life estate. Every presumption is against such an intention. “It detracts nothing from a fee for a testator to say that his devisee shall have the sole control of the property during her lifetime,” Snyder v. Baer, 144 Pa. 278; and “A devise, generally or indefinitely, with power of disposition carries a fee:” Witmer v. Delone, 225 Pa. 450.
The judgment is affirmed.